Citation Nr: 0509528	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hiatal 
hernia/gastroesophageal reflux disease (GERD) and status post 
partial gastric resection for duodenal ulcer disease, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel





INTRODUCTION

The veteran had active service from February 1957 to December 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office, in which the veteran's disability rating for 
rating for hiatal hernia/gastroesophageal reflux disease 
(GERD) and status post partial gastric resection for duodenal 
ulcer disease was increased to 30 percent.  A notice of 
disagreement (NOD) was received January 2003.  In January 
2004, a statement of the case (SOC) was issued.  A 
substantive appeal (VA Form 9) was received in January 2004.  
This issue is in appellate status.  

In February 2005 correspondence the veteran's representative 
notified the RO that the veteran wished to withdraw his 
request for a personal hearing before a member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, it does not appear that VA's notice 
requirements have been met.  The contents of the September 
2001 letter from the RO to the veteran and the statement of 
the case are not sufficient for satisfying these 
requirements.  

In addition, VA treatment records dated from June 2000 to 
October 2002 have been associated with the claims file.  
Nonetheless, it appears there are further relevant treatment 
records available.  Specifically, the October 2002 VA 
treatment record showed that the veteran was scheduled for an 
esophagogastroduodenoscopy (EGD) procedure to evaluate for 
Barrett's esophagus, but there is no record of the actual 
procedure.  The most current treatment records should be 
obtained.  

Further, the veteran was last examined for VA purposes in 
connection with this appeal in November 2001.  A more current 
examination should be conducted given that subsequent records 
reflect the disability may have worsened since the last 
examination.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be notified of 
what the evidence must show to establish 
entitlement to the benefit he seeks; what 
information or evidence he should submit; 
what VA will seek to provide; and to 
submit all pertinent evidence in his 
possession.  

2.  Obtain copies of the records of the 
veteran's VA treatment records from 
November 2002 to the present, as well as 
copies of any other pieces of relevant 
evidence the veteran properly identifies.  

3.  Scheduled the veteran for a VA 
gastroenterological examination to 
determine the current nature and extent 
of the veteran's service-connected hiatal 
hernia/gastroesophageal reflux disease 
(GERD) and status post partial gastric 
resection for duodenal ulcer disease.  
Send the claims folder to the examiner 
for review.  The examiner should indicate 
the record was reviewed, and conduct any 
indicated study or test.  The examiner 
also should describe the current symptoms 
considered due to the disability at 
issue.  

4.  The claim should then be re-
adjudicated in light of the actions taken 
and all evidence received since the 
January 2004 Statement of the Case (SOC).  
If the claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative before the case is 
returned to the Board.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

